                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT J. WRIGHT,

                             Plaintiff,
         v.                                                      OPINION and ORDER

 SHAUN FUNK, JOSHUA KOLBO,                                            19-cv-37-jdp
 and RYAN NEIS,

                             Defendants.


       Pro se plaintiff and prisoner Robert J. Wright is proceeding on two claims:

(1) defendants Shaun Kunk and Joshua Kolbo (both correctional officers) violated the Eighth

Amendment by failing to prevent him from engaging in self-harm in the form of an overdose;

and (2) defendant Ryan Neis (also a correctional officer) violated the First Amendment by

giving him a conduct report because Wright told Neis that he was going to file a grievance and

lawsuit against Funk and Kolbo. Now Wright moves to compel defendants to produce video

recordings from outside his cell on December 3 and December 4, 2018. Wright contends that

that the recordings would corroborate allegations in his complaint that defendants have denied

in their answer. Dkt. 21.

       Wright’s motion contains the reason why defendants did not produce the video: it

doesn’t exist. According to Wright, defendants explained in their response to his request for

production that prison staff didn’t preserve the video because they didn’t receive a request to

do so. Wright doesn’t allege that he asked for the video before now and he doesn’t identify any

reason to question defendants’ representation that they don’t have a video that is responsive

to his request.
       As this court has stated many times, the court cannot order production of a video that

doesn’t exist. See, e.g., Wells v. Govier, No. 18-cv-693-jdp, 2019 WL 3080852, at *1 (W.D. Wis.

July 15, 2019); Williams v. Syed, No. 16-cv-474-wmc, 2019 WL 1517753, at *1 (W.D. Wis.

Apr. 8, 2019); Turner v. Rataczak, No. 13-cv-48-jdp, 2014 WL 5023095, at *3 (W.D. Wis. Oct.

8, 2014). It is common for jails and prisons to record over old videos in the absence of notice

that the video may be relevant to a lawsuit. See, e.g., Allen v. Richardson, No. 16-cv-410-wmc,

2018 WL 1997986, at *3 (W.D. Wis. Apr. 27, 2018); Thompson v. Christenson, No. 14-cv-98-

wmc, 2016 WL 5939736, at *1 (W.D. Wis. Oct. 12, 2016). Because Wright doesn’t allege

that he provided such notice and he doesn’t cite evidence that defendants or anyone else

destroyed recordings with the intent to thwart his lawsuit, he hasn’t shown that sanctions are

appropriate. See Norman–Nunnery v. Madison Area Technical College, 625 F.3d 422, 428–29 (7th

Cir. 2010) (spoliation sanctions not appropriate in the absence of a showing that evidence was

“destroyed for the purpose of hiding adverse information”). At summary judgment or trial, if

Wright believes that defendants’ testimony about what happened is inaccurate, he is free to

submit his own testimony about his version of events based on his personal knowledge.



                                           ORDER

       IT IS ORDERED that plaintiff Robert Wright’s motion to compel, Dkt. 21, is

DENIED.

       Entered January 27, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge

                                              2
